PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation *706of appellant’s probation. We have considered the issue raised in appellant’s pro se brief/petition for writ of habeas corpus and conclude that there is no basis to find that the trial court erred when it denied appellant’s request for 215 days credit for the time spent in the restitution center. See e.g. Martin v. State, 680 So.2d 454 (Fla. 1st DCA 1996).
AFFIRMED.
DELL, POLEN and GROSS, JJ., concur.